Citation Nr: 0830354	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-00 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for Meniere's syndrome.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




REMAND

The veteran had active military service from August 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran contends that his Meniere's syndrome is secondary 
to his service-connected hearing loss and tinnitus.  The 
veteran was scheduled for a VA examination in connection with 
his claim, but failed to report for the examination, in part 
because of his health and the distance of travel to the 
examination location.  The veteran requested that the RO 
decide his claim based on the private medical records that he 
had submitted.  

The RO requested a VA medical opinion, based on the veteran's 
claims file, to determine if the veteran's Meniere's syndrome 
was secondary to his service-connected hearing loss and/or 
tinnitus.  The VA examiner reviewed the veteran's claims 
file, including the private medical records submitted by the 
veteran, and issued an opinion signed in November 2006.  The 
examiner opined that it was impossible for him to determine 
if the veteran's Meniere's syndrome was due to his service-
connected hearing loss.  It was noted that certain testing, 
such as October 2005 vertical nystagmus testing, revealed 
results that were inconsistent with a diagnosis of Meniere's 
syndrome, but that other signs, such as fluctuating hearing 
loss, were in fact consistent with such a diagnosis.  

The examiner subsequently issued an addendum dated December 
5, 2006, that referred to a December 1, 2006, addendum where 
he apparently opined that the veteran's Meniere's syndrome 
was not due to his hearing loss.  The examiner concluded that 
the veteran's hearing loss was a symptom of Meniere's 
syndrome and was not a cause of it.  The December 5, 2006, 
addendum also included an opinion that the veteran's 
Meniere's syndrome was not aggravated by his service-
connected hearing loss, but that sensorineural hearing loss 
was a symptom of Meniere's syndrome.  

The Board notes that the veteran's claims file does not 
contain the December 1, 2006, addendum that the examiner 
referred to in his December 5, 2006, addendum.  Because the 
December 1, 2006, addendum apparently contains a different 
opinion than that provided in the November 2006 report, the 
Board finds that the December 1, 2006, addendum must be 
obtained for review.  

Additionally, the examiner's opinions raise more questions 
regarding the claim on appeal:  if the service-connected 
hearing loss is merely a symptom of Meniere's, as indicated 
by the VA physician, how is it that hearing loss has been 
related to military service without its underlying cause 
likewise being attributable to the same period of military 
service?  Further opinion evidence on this point is required.

The Board notes that a medical examination is required when 
there is insufficient competent medical evidence on file for 
the Board to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  Based on the evidence 
on file, especially the contradiction between the examiner's 
report and his addenda, and the questions raised about the 
underlying cause of hearing loss or Meniere's, the Board 
finds that the veteran should be scheduled for a VA 
examination.

Accordingly, the appellant's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should obtain the December 1, 
2006, addendum and associate it with the 
veteran's claims file.  

2.  The AOJ should thereafter schedule the 
veteran for a VA ENT examination at the 
closest possible location to the veteran.  
The examiner should be informed that service 
connection is in effect for bilateral 
hearing loss and tinnitus.  After reviewing 
the claims file, and examining the veteran, 
the examiner should provide an opinion as to 
the medical probabilities that Meniere's 
syndrome began during military service.  Any 
relationship with already service-connected 
hearing loss or tinnitus should also be set 
forth.  The opinion should address how it 
would be possible, if at all, for the 
veteran's service-connected hearing loss to 
be a symptom of Meniere's syndrome without 
Meniere's syndrome also being related to 
service.

The veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated tests 
should be conducted and those reports should 
be incorporated into the examination and 
associated with the claims file.

The AOJ should ensure that the examination 
report complies with this remand and answers 
the question(s) presented in the AOJ's 
examination request.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, as 
appropriate.

The veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2007).  If the veteran 
fails to appear, the medical opinion 
sought by this remand should be obtained 
following the examiner's review of the 
claims file.

3.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received.  If the 
benefit sought is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

After expiration of the period allowed for response, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required by 
the veteran until he is notified by the AOJ.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

